Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 06/28/2021 has been entered. 
 					Response to Amendment
This Action is responsive to the Applicant’s Amendment filed 06/28/2021.  In the Amendment, Applicant amended claims 1, 5, 9, 11, 15, 19, 21, 25 and 29.  Claims 2-4, 7-8, 10, 12-14, 17-18, 20, 22-24, 27-28 and 30 are cancelled.  
After a thorough search and examination of the present application, and in light of the following:
Prior art made of record;
An updated search on prior art conducted in domains (EAST, NPL-ACM, Google, etc.);
Claims 1, 5-6, 9, 11, 15-16, 19, 21, 25-26 and 29 (renumbered 1-12) are allowed.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
In the Examiner’s Final Action dated 05/17/2021, the rejection under 35 U.S.C. § 103 was made mainly based on the references over Parab et al. (US PGPUB 2016/0110261, hereinafter Parab) in view of Zhuo et al. (US PGPUB 2020/0344069, hereinafter Zhou). 
	The invention is directed: generating a snapshot of a current state tree associated with a fixed depth Merkle tree during creation of a block of a blockchain and storing the snapshot of the current state tree. 
 	The closest prior arts are Parab et al. (US PGPUB 2016/0110261, hereinafter Parab) in view of Zhuo et al. (US PGPUB 2020/0344069, hereinafter Zhou) are generally directed to various aspect of method, non-transitory computer-readable medium, system for generating a data stream Merkle tree of the data stream, storing a secure hash algorithm (SHA) key for the data stream Merkle tree, as well as the data stream Merkle tree on the client side de-duplicating block store, recursively iterating through the data stream Merkle tree using an index of a snapshot Merkle tree of the client device and further disclose determining block data and current state data associated with a current block of a blockchain; sending the current state data to one or more shared storage nodes of a blockchain network; performing error correction coding of the block data to generate encoded block data and storing the one or more hash values and the current state data.

 	However, none of Parab and Zhou teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims 1, 

 	This feature in light of other features, when considered as a whole, in the independent claims 1, 11 and 21 are allowable over the prior arts of record.

An updated search for prior art on EAST database and on domains (NPL-ACM, Google) has been conducted. The prior arts searched and investigated in the database and domains do not fairly teach or suggest the teaching of newly amended claimed subject matter as combined and described in each of the independent claims 1, 11 and 21. 
	The dependent claims depending upon claims 1, 11 and 21are also distinct from the prior art for the same reason.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A PHAM whose telephone number is (571)270-3173.  The examiner can normally be reached on M-F 7:45 AM - 6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TUAN A PHAM/
Primary Examiner, Art Unit 2163